--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Dolat Ventures, Inc. 8-K [dolat-8k_1117.htm]


Exhibit 10.1


AGREEMENT AND PLAN OF ACQUISTION


This AGREEMENT AND PLAN OF ACQUISITION (“Agreement”), dated as of November 9,
2009, by and among Dolat Ventures Inc., a Nevada corporation (“Dolat”), the
shareholders of Dove Diamonds & Mining, Inc., a Nevada corporation, Dove
Diamonds & Mining Inc. as listed on the signature page (collectively, the
“Stockholders”), (Dove and its shareholders collectively referred to herein as
“DOVE”).  The corporate parties hereto are sometimes hereinafter referred to
collectively as the “Companies,” or individually as a “Company.”


WHEREAS, the respective Boards of Directors of the Companies deem it advisable
and in the best interests of their respective stockholders that DOVE be acquired
by and become a wholly owned subsidiary of DOLAT and, in furtherance thereof,
the Boards of Directors of the Companies have approved, as applicable, the share
exchange provided for herein; and
 
WHEREAS, for federal income tax purposes, it is intended that the share exchange
shall qualify as a reorganization within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), but a IRS ruling or
opinion of counsel is not being sought and such tax treatment is not a condition
to closing the share exchange herein;
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth herein, the
parties hereto agree as follows:
 
Article I
THE SHARE EXCHANGE


1.1           The Share exchange.  Subject to the terms and conditions of this
Agreement, at the Effective Time (as defined in Section 1.2 hereof), DOLAT shall
issue its shares of common stock in exchange for the common stock or membership
interest, (“DOVE shares”) (or authorized share capital as defined under Nevada
law representing ownership of DOVE) of DOVE as set forth on the signature page
(the “Transaction”).


1.2           Effective Time of the Share exchange. The Transaction shall become
effective (the “Effective Time”) upon the completion of the share exchange as
provided herein.

 
 

--------------------------------------------------------------------------------

 



Article II
THE STOCKHOLDERS REPRESENTATIVE



2.1           Shareholder Representative. The DOVE Stockholders hereby
irrevocably designate and appoint Shmuel Dovid Hauck as their agent and attorney
in fact (the "Representative") with full power and authority through the Closing
or termination of this Agreement, whichever occurs first, to execute, deliver
and receive on their behalf all notices, requests, certificates, proceeds and
other communications under or pursuant to this Agreement; to fix and alter on
their behalf the date, time and place of the Closing; to waive, amend or modify
any provisions of this Agreement and to take such other action on their behalf
in connection with the Agreement, the Closing and the transactions contemplated
thereby as the Representative deems appropriate; provided, however, that no such
waiver, amendment or modification may be made if it would decrease the purchase
price for the DOVE Shares to be paid to the Stockholders as set forth in this
Agreement or increase the liability of the Stockholders herein.


Article III


CONVERSION OF SHARES


3.1           Exchange Ratio. At the Effective Time and subject to Section 7, by
virtue of the Transaction:


a.)           The common stock of DOVE (“DOVE Common Share”) issued and
outstanding immediately prior to the Effective Time, shall be exchanged for
Twenty Million Six Hundred Twenty Two  Thousand (20,622,000) share(s) of
restricted common stock, par value $.001 per share, of DOLAT (“DOLAT
Shares”).  The aggregate number of DOLAT shares to be received by the DOVE
shareholders shall be 20,622,000.  The DOVE Common Shares are also referred to
as the “DOVE Shares.”   The exchange ratio shall be 8,248.8 shares of Dolat for
each of the 2,500.00 Dove shares owned.
b.)           If, prior to the Effective Time, except as required to meet the
terms of this Plan of Share Exchange, DOLAT should split or combine any of its
outstanding stock or securities, or pay a stock dividend or other stock
distribution in, then the DOVE Exchange Ratio shall be appropriately adjusted to
reflect such split, combination, dividend, or other distribution.
c.)           Each DOVE Share held in treasury (or a subsidiary, as such term is
defined in Article IV hereof) immediately prior to the Effective Time shall be
canceled and retired and cease to exist, and no DOLAT Shares shall be issued in
exchange therefore.

 
 

--------------------------------------------------------------------------------

 



(d)           In addition, Dolat shall authorize and issue its newly designated
Series A Convertible preferred stock to the DOVE shareholders with the
designations and preferences as provided on Ex. “A” attached hereto, the intent
of which is to all the DOVE shareholders to retain not less than 65% of the
fully diluted issued shares of the Company at all times post closing and shall
further authorize a Series B preferred whose designation shall entitle the
holders thereof to be able, in the aggregate to convert into 10% of the issued
and outstanding shares of Dolat on a fully diluted basis.


3.2           Exchange of Shares.


(a)           Prior to the Effective Time, DOLAT shall select and enter into an
agreement with an attorney, transfer agent or trust company to act as Exchange
Agent hereunder (the “Exchange Agent”) in the United States.  No later than the
Effective Time, DOLAT shall make available, to the Stockholders Representative
the DOLAT Shares that the Stockholders shall be entitled to receive in the
Transaction for delivery to the Stockholders in exchange for the DOVE
Shares.  The DOLAT Shares for which the DOVE Shares shall be exchanged in the
Transaction shall be deemed to have been issued at the Effective Time.
(b)           In the event that any stock certificate representing DOVE Shares
shall have been lost, stolen, or destroyed, upon the making of an affidavit of
that fact by the person claiming such certificate to be lost, stolen, or
destroyed, DOLAT shall issue or cause to be issued in exchange for such lost,
stolen, or destroyed certificate the number of DOLAT Shares into which such
shares are exchanged in the Transaction in accordance with this Article
III.  When authorizing such issuance in exchange therefore, the Board of
Directors of DOLAT may, in its discretion and as a condition precedent to the
issuance thereof, require the owner of such lost, stolen, or destroyed
certificate to give DOLAT a bond in such sum as it may direct as indemnity, or
such other form of indemnity as it shall direct, against any claim that may be
made against DOLAT with respect to the certificate alleged to have been lost,
stolen, or destroyed.


3.3           Dividends; Transfer Taxes. No dividends that are declared on DOLAT
Shares shall be paid to persons entitled to receive certificates representing
DOLAT Shares until such persons surrender their certificates representing DOVE
Shares.  Upon such surrender, there shall be paid to the person in whose name
the certificates representing such DOLAT Shares shall be issued any dividends
which shall have become payable with respect to such DOLAT Shares between the
Effective Time and the time of such surrender.  In no event shall the person
entitled to receive such dividends be entitled to receive interest on such
dividends.  If any certificates for any DOLAT Shares are to be issued in a name
other than that in which the certificate representing DOVE Shares surrendered in
exchange therefore is registered, it shall be a condition of such exchange that
the person requesting such exchange shall pay to the Exchange Agent any transfer
or other taxes required by reason of the issuance of certificates for such DOLAT
Shares in a name other than that of the registered holder of the certificate
surrendered, or shall establish to the satisfaction of the Exchange Agent that
such tax has been paid or is not applicable.  Notwithstanding the foregoing,
neither the Exchange Agent nor any party hereto shall be liable to a holder of
Shares for any DOLAT Shares or dividends thereon or, in accordance with Section
3.4 hereof, the cash payment for fractional interests, delivered to a public
official pursuant to applicable escheat laws.

 
 

--------------------------------------------------------------------------------

 



3.4           No Fractional Securities. No certificates or scrip representing
fractional DOLAT Shares shall be issued upon the surrender for exchange of
certificates representing Shares pursuant to this Article III and no dividend,
stock split-up, or other change in the capital structure of DOLAT shall relate
to any fractional security, and such fractional interests shall not entitle the
owner thereof to vote or to any rights of a security holder.  Any fractional
shares to be issued to the Stockholders shall be increased to the next whole
share.


3.5           Closing The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place via facsimile or in person on the day
on which the parties execute this Agreement and on which all of the conditions
set forth in Article VIII hereof are satisfied or waived (other than those
conditions which are to be satisfied at Closing), or at such other date, time
and place as the Companies shall agree.


3.6           Supplementary Action. If at any time after the Effective Time, any
further assignments or assurances in law or any other things are necessary or
desirable to vest or to perfect or confirm of record in the Surviving
Corporation the title to any property or rights of either DOLAT or DOVE, or
otherwise to carry out the provisions of this Agreement, the officers and
directors of the Surviving Corporation are hereby authorized and empowered on
behalf of each, in the name of and on behalf of them as appropriate, to execute
and deliver any and all things necessary or proper to vest or to perfect or
confirm title to such property or rights in the Surviving Corporation, and
otherwise to carry out the purposes and provisions of this Agreement.


Article IV


REPRESENTATIONS AND WARRANTIES OF DOVE


As used in this Agreement, (i) the term “Material Adverse Effect” means, with
respect to DOLAT or DOVE, as the case may be, a material adverse effect on the
business, assets, results of operations, or financial condition of such party
and its subsidiaries taken as a whole or in the ability of such party to perform
its obligations hereunder, and (ii) the word “subsidiary” when used with respect
to any party means any corporation or other organization, whether incorporated
or unincorporated, of which such party or any other subsidiary of such party is
a general partner (excluding partnerships the general partnership interests of
which held by such party or any subsidiary of such party do not have a majority
of the voting interests in such partnership) or of which at least a majority of
the securities or other interests having by their terms ordinary voting power to
elect a majority of the Board of Directors or others performing similar
functions with respect to such corporations or other organizations is directly
or indirectly owned or controlled by such party and/or by any one or more of the
subsidiaries.
 
DOVE represents and warrants, with respect to DOVE and its subsidiaries, except
as disclosed to DOLAT in the DOVE Schedule of Exceptions (the “DOVE Schedule”),
attached hereto and incorporated herein by this reference, as follows:
 

 
 

--------------------------------------------------------------------------------

 



 
4.1           Organization. Dove Diamonds & Mining Inc., is a corporation or
limited liability company duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the corporate or
other power to carry on its business as it is now being conducted or presently
proposed to be conducted. DOVE is duly qualified as a foreign corporation in the
States or foreign jurisdictions in which it does business according to the laws,
rules and regulations required of such an entity in that jurisdiction to do
business, and is in good standing (to the extent the concept of good standing
exists), in each jurisdiction where the character of its properties owned or
held under lease or the nature of its activities makes such qualification
necessary, except where the failure to be so qualified shall not have a Material
Adverse Effect.


4.2           Capitalization. The authorized capital stock of DOVE DIAMONDS &
MINGING and each of its subsidiaries consists of 2.500 authorized common share
capital (.0001 par value) of which 2,500.00 shares are issued and
outstanding.  All of the issued and outstanding Shares or Share Capital of DOVE
are validly issued, fully paid, and non-assessable and free of preemptiverights
or similar rights created by statute, the Articles of Incorporation, Articles of
Organization or Bylaws of DOVE or any agreement by which DOVE or any of its
subsidiaries is a party or by which it is bound.  Except (a) as set forth above
or, (b) as disclosed in Section 4.2 of the DOVE Schedule, there are not as of
the date of this Agreement any shares of capital stock of DOVE issued or
outstanding or any options, warrants, subscriptions, calls, rights, convertible
securities, or other agreements or commitments obligating DOVE to issue,
transfer, or sell any shares of its capital stock.  As of the date hereof, no
bonds, debentures, notes, or other indebtedness having the right to vote (or
convertible into or exercisable for securities having the right to vote) on any
matters on which shareholders of DOVE may vote (“Voting Debt”) were issued and
outstanding.


4.3           Authority Relative to this Agreement. DOVE has the corporate power
to enter into this Agreement and to carry out its obligations hereunder.  The
execution and delivery of this Agreement by DOVE and the consummation by DOVE of
the transactions contemplated hereby have been duly authorized by its Board of
Directors, and, except for approval by the requisite votes cast by DOVE’s
shareholders at the meeting provided for herein or the Required Stockholders’
Consent, no other corporate proceedings on the part of DOVE are necessary to
approve this Agreement or the transactions contemplated hereby.

 
 

--------------------------------------------------------------------------------

 



4.4           Consents and Approvals; No Violations.  No filing with, and no
permit, authorization, consent, or approval of, any public body or authority is
necessary for the consummation by DOVE of the transactions contemplated by this
Agreement.  Except as set forth in Section 4.4 of the DOVE Schedule, neither the
execution and delivery of this Agreement by DOVE, nor the consummation by it of
the transactions contemplated hereby, nor compliance by DOVE with any of the
provisions hereof, shall (a) result in any breach of the Articles of
Incorporation or Bylaws of DOVE, (b) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation, or acceleration) under, any
of the terms, conditions, or provisions of any note, bond, mortgage, indenture,
license, contract, agreement, or other instrument or obligation to which DOVE or
any of its subsidiaries is a party or by which any of them or any of their
properties or assets may be bound or (c) violate any order, writ, injunction,
decree, statute, rule, or regulation applicable to DOVE, any of its subsidiaries
or any of their properties or assets, except in the case of clauses (b) and (c)
for violations, breaches, or defaults that would not have a Material Adverse
Effect.


4.5           Financial Statements. Except as set forth in Section 4.5 of the
DOVE Schedule, the audited financial statements dated September 30, 2009 (DOVE
audited Statements) fairly presents in all material respects the consolidated
financial position of DOVE and its subsidiaries as of the respective dates
thereof, and the other related statements included therein fairly present in all
material respects the results of operations, changes in stockholders’ equity and
cash flows of DOVE and its subsidiaries for the respective periods or as of the
respective dates set forth therein, all in conformity with generally accepted
accounting principles consistently applied during the periods involved, except
as otherwise noted therein and subject, in the case of the un-audited interim
financial statements, to normal year-end adjustments and any other adjustments
described therein and the absence of any notes thereto. The DOVE audited
Statements may collectively be referred to as DOVE Financial Statements.


4.6           Absence of Certain Changes or Events; Undisclosed Liabilities.


(a)           DOVE nor any of its subsidiaries has or will have: (i) taken any
of the actions set forth in Sections 6.1 hereof; (ii) incurred any liability
material to DOVE and its subsidiaries on a consolidated basis, except in the
ordinary course of its business, consistent with past practices; (iii) suffered
a change, or any event involving a prospective change, in the business, assets,
financial condition, or results of operations of DOVE or any of its subsidiaries
which has had, or is reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect, (other than as a result of changes or
proposed changes in federal or state regulations of general applicability or
interpretations thereof, changes in generally accepted accounting principles,
and changes that could, under the circumstances, reasonably have been
anticipated in light of disclosures made in writing by DOVE  to DOLAT pursuant
hereto); or (iv) subsequent to the date hereof, except as permitted by Section
6.1 hereof, conducted its business and operations other than in the ordinary
course of business and consistent with past practices.

 
 

--------------------------------------------------------------------------------

 



(b)           Neither DOVE nor any of its subsidiaries has any liability (and
there is no basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against any of them giving
rising to any liability) except for (i) liability set forth on the face of the
financial statement balance sheet and (ii) liabilities which have risen after
the date of the financial statement balance sheet in the ordinary course of
business (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any breach of contract, tort, infringement, or
violation of law).


4.7           Litigation As of the date of this Agreement, (i) there is no
action, suit, judicial, or administrative proceeding, arbitration or
investigation pending or, to the best knowledge of DOVE, threatened against or
involving DOVE or any of its subsidiaries, or any of their properties or rights,
before any court, arbitrator, or administrative or governmental body; (ii) there
is no judgment, decree, injunction, rule, or order of any court, governmental
department, commission, agency, instrumentality, or arbitrator outstanding
against DOVE  or any of its subsidiaries; and (iii) DOVE  and its subsidiaries
are not in violation of any term of any judgments, decrees, injunctions, or
orders outstanding against them.  DOVE has furnished to DOLAT in writing, a copy
of which is set forth in Section 4.7 of the DOVE Schedule, a description of all
litigation, actions, suits, proceedings, arbitrations, investigations known to
it, judgments, decrees, injunctions or orders pending; or to its best knowledge,
threatened against or involving DOVE or any of its subsidiaries, or any of their
properties or rights as of the date hereof.


4.8           Contracts.


(a)           Each of the material contracts, instruments, mortgages, notes,
security agreements, leases, agreements, or understandings, whether written or
oral, to which DOVE or any of its subsidiaries is a party that relates to or
affects the assets or operations of DOVE or any of its subsidiaries or to which
DOVE or any of its subsidiaries or theirrespective assets or operations may be
bound or subject is a valid and binding obligation of DOVE and in full force and
effect (with respect to DOVE or such subsidiary), except for where the failure
to be in full force and effect would not, individually or in the aggregate, have
a Material Adverse Effect.  For purposes of this Agreement a material contract
shall be any contract or agreement, which involves consideration in excess of
$25,000. Except to the extent that the consummation of the transactions
contemplated by this Agreement may require the consent of third parties, as
disclosed in the DOVE Schedule, there are no existing defaults by DOVE or any of
its subsidiaries thereunder or, to the knowledge of DOVE, by any other party
thereto, which defaults, individually or in the aggregate, would have a Material
Adverse Effect; and no event of default has occurred, and no event, condition,
or occurrence exists, that (whether with or without notice, lapse of time, or
the happening or occurrence of any other event) would constitute a default by
DOVE  or any of its subsidiaries thereunder which default would, individually or
in the aggregate, have a Material Adverse Effect.

 
 

--------------------------------------------------------------------------------

 



(b)           Except for this Agreement and those set forth on Section 4.8(b) of
the DOVE Schedule, neither DOVE nor any of its subsidiaries is a party to any
oral or written (i) consulting agreement not terminable on 60 days’ or less
notice requiring the payment of more than $25,000 per annum, in the case of any
such agreement with an individual; (ii) joint venture agreement; (iii)
non-competition or similar agreements that restricts DOVE or its subsidiaries
from engaging in a line of business; (iv) agreement with any executive officer
or other employee of DOVE or any subsidiary the benefits of which are
contingent, or the terms of which are materially altered, upon the occurrence of
a transaction involving DOVE  of the nature contemplated by this Agreement and
which provides for the payment of in excess of $10,000; (v) agreement with
respect to any executive officer of DOVE  or any subsidiary providing any term
of employment or compensation guaranty in excess of $15,000 per annum; or (vi)
agreement or plan, including any stock option plan, stock appreciation rights
plan, restricted stock plan, or stock purchase plan, any of the benefits of
which shall be increased, or the vesting of the benefits of which shall be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which shall be calculated on
the basis of any of the transactions contemplated by this Agreement.
(c)           Except as set forth in Section 4.8(c) of the DOVE Schedule, all
employment, consulting, stock option or other similar agreements of DOVE and
subsidiaries will be terminated at the Effective Time and no obligations or
liabilities of DOVE or its subsidiaries will exist thereunder or as the result
of such termination or otherwise.


4.9           Employee Benefit Plans.


(a)           Disclosed in Section 4.9 of the DOVE Schedule is a true and
complete list of each written employee benefit plan, or similar such plans which
are implemented in Nevada (including, without limitation, any “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”)) policy or agreement that is maintained (all of
the foregoing, the “Benefit Plans”), or is or was contributed to by DOVE or any
trade or business, whether or not incorporated (an “ERISA Affiliate”), which
together with DOVE  would be deemed a “single employer” within the meaning of
Section 4001 of the Employee Retirement Income Security Act of1974, as amended
(“ERISA”).  A copy of each Benefit Plan as currently in effect and, if
applicable, the most recent Annual Report (Form 5500 Series), Actuarial Report
or Valuation, Summary Plan Description, Trust Agreement, and a Determination
Letter issued by the IRS for each Benefit Plan have heretofore been delivered to
DOLAT.  No Benefit Plan was or is subject to Title IV of ERISA or Section 412 of
the Code (including any “multiemployer plan,” as defined in Section 3(37) of
ERISA).

 
 

--------------------------------------------------------------------------------

 



(b)           Each of the Benefit Plans that are described in Section 4.9 or
which are subject to ERISA is in substantial compliance the laws of the Nevada,
Delaware and/or with ERISA; each of the Benefit Plans intended to be “qualified”
within the meaning of Section 401 (a) of the Internal Revenue Code of 1986, as
amended (the “Code”) is so qualified; and no event has occurred, and to DOVE ’s
knowledge, there exists no condition or set of circumstances, in connection with
which DOVE or any ERISA Affiliate is or could be subject to liability (except
liability for benefit claims and funding obligations payable in the ordinary
course) under ERISA, the Code, or any other applicable law with respect to any
Benefit Plan.


4.10           Taxes. For the purposes of this section, the term “tax” shall
include all taxes, charges, withholdings, fees, levies, penalties, additions,
interest, or other assessments imposed by any United States federal, state, or
local authority or any other taxing authority on DOVE or any of its Tax
Affiliates (as hereinafter defined) as to their respective income, profit,
franchise, gross receipts, payroll, sales, employment, worker’s compensation,
use, property, withholding, excise, occupancy, environmental, and other taxes,
duties, or assessments of any nature, whatsoever.  Except as set forth in
Section 4.10 of the DOVE Schedule, DOVE has filed or caused to be filed timely
all material federal, state, local, and foreign tax returns required to be filed
by each of its and any member of its consolidated, combined, unitary, or similar
group (each such member a “Tax Affiliate”).  Such returns, reports, and other
information are accurate and complete in all material respects.  DOVE has paid
or caused to be paid or has made adequate provision or set up an adequate
accrual or reserve for the payment of, all taxes shown to be due in respect of
the periods for which returns are due, and has established (or shall establish
at least quarterly) an adequate accrual or reserve for the payment of all taxes
payable in respect of the period subsequent to the last of said periods required
to be so accrued or reserved.  Neither DOVE nor any of its Tax Affiliates has
any material liability for taxes in excess of the amount so paid or accruals or
reserves so established.  Except as set forth in Section 4.10 of the DOVE
Schedule, neither DOVE nor any of its Tax Affiliates is delinquent in the
payment of any tax in excess of the amount reserved or provided therefore, and
no deficiencies for any tax, assessment, or governmental charge in excess of the
amount reserved or provided therefore have been threatened, claimed, proposed,
or assessed.  No waiver or extension of time to assess any taxes has been given
or requested.


4.11           Compliance With Applicable Law. DOVE holds all material licenses,
franchises, permits, variances, exemptions, orders, approvals, and
authorizations necessary for the lawful conduct of its business under and
pursuant to, and the business of each of DOVE and its subsidiaries is not being
conducted in violation of, any provision of any material federal, state, local,
or foreign statute, law, ordinance, rule, regulation, judgment, decree, order,
concession, grant, franchise, permit or license, or other governmental
authorization or approval applicable to DOVE  or any of its subsidiaries.

 
 

--------------------------------------------------------------------------------

 



4.12           Subsidiaries. Section 4.12 of the DOVE Schedule lists all the
subsidiaries of DOVE as of the date of this Agreement and indicates for each
such corporate or limited liability company subsidiary as of such date the
jurisdiction of incorporation or organization.  All of the outstanding shares of
capital stock or other equity interests of each of the subsidiaries are (i) held
by DOVE or one of such wholly-owned subsidiaries; (ii) fully paid and
non-assessable; and (iii) owned by DOVE or one of such wholly owned subsidiaries
free and clear of any claim, lien, or encumbrance.


4.13           Intellectual Property.


(a)           Except to the extent that the inaccuracy of any of the following
(or the circumstances giving rise to such inaccuracy) does not have or could not
reasonably be expected to have a Material Adverse Effect:


(i)           DOVE and each of its subsidiaries owns, or is licensed or
otherwise has the legally enforceable right to use (in each case, clear of any
liens or encumbrances of any kind), all Intellectual Property (as hereinafter
defined) used in or necessary for the conduct of its business as currently
conducted;
(ii)           No claims are pending or, to the best knowledge of DOVE,
threatened that DOVE or any of its subsidiaries is infringing on or otherwise
violating the rights of any person with regard to any Intellectual Property used
by, owned by, and/or licensed to DOVE or any of its subsidiaries and, to the
best knowledge of DOVE, there are no valid grounds for any such claims;
(iii)           Except as set forth on Schedule 4.13(a)(iii) of the DOVE
Schedule, to the best knowledge of DOVE, no person is infringing on or otherwise
violating any right of DOVE or any of its subsidiaries with respect to any
Intellectual Property owned by and/or licensed to DOVE or any of its
subsidiaries;
(iv)           to the best knowledge of DOVE, there are no valid grounds for any
claim challenging the ownership or validity of any Intellectual Property owned
by DOVE  or any of its subsidiaries or challenging DOVE’s or any of its
subsidiaries’ license or legally enforceable right to use any Intellectual
Property licensed by it; and
(v)           to the best knowledge of DOVE, all patents, registered trademarks,
service marks, and copyrights held by DOVE are valid and subsisting.

 
 

--------------------------------------------------------------------------------

 



(b)           For purposes of this Agreement, “Intellectual Property” means
trademarks (registered or unregistered), service marks, brand names,
certification marks, trade dress, assumed names, trade names, and other
indications of origin, the goodwill associated with the foregoing and
registrations in any jurisdiction of, and applications in any jurisdiction to
register, the foregoing, including any extension, modification or renewal of any
such registration or application; inventions, discoveries and ideas, whether
patented, patentable, or not in any jurisdiction; trade secrets and confidential
information and rights in any jurisdiction to limit the use or disclosure
thereof by any person; writings and other works of authorship, whether
copyrighted, copyrightable, or not in any jurisdiction; registration or
applications for registration of copyrights in any jurisdiction, and any
renewals or extensions thereof; any similar intellectual property or proprietary
rights and computer programs and software (including source code, object code,
and data); licenses, immunities, covenants not to sue, and the like relating to
the foregoing; and any claims or causes of action arising out of or related to
any infringement or misappropriation of any of the foregoing.  Section 4.13(c)
of the DOVE Schedule sets forth a list of all domain names, trade names,
copyrights and trademarks owned by DOVE.  DOVE has full and complete ownership
of all domain names.


4.14           Disclosure of the Representations and Warranties. The
representations and warranties in this Section 4 do not knowingly contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements and information contained in this Section 4 in
light of the circumstances when made not misleading.


4.15           DOVE Shareholders. Shareholders of DOVE are either accredited
investors as such term is defined in the Securities Act of 1933 as amended or
are investors who have acquired their shares pursuant to Regulation S.  DOVE
acknowledges that each certificate representing a DOLAT Share shall contain the
following legend:


This security has not been registered under the Securities Act of 1933, as
amended, or any state securities laws.  Securities may not be transferred,
signed, sold or offered for sale except pursuant to an effective registration
under said Act in any applicable state securities law or an opinion of counsel,
in form and substance acceptable to DOLAT, that registration is not required
because of any applicable exemption from such registration requirements.


Article V


REPRESENTATIONS AND WARRANTIES OF DOLAT


DOLAT represents and warrants, with respect to DOLAT and its subsidiaries,
except as disclosed to DOVE in the DOLAT Schedule of Exceptions (the “DOLAT
Schedule”), attached hereto and incorporated herein by this reference, as
follows:
 

 
 

--------------------------------------------------------------------------------

 



 
5.1           Organization.  DOLAT is a corporation duly organized, validly
existing, and in good standing under the laws of its jurisdiction of
incorporation and has the corporate power to carry on its business as it is now
being conducted or presently proposed to be conducted.  DOLAT is duly qualified
as a foreign corporation, and is in good standing (to the extent the concept of
good standing exists), in each jurisdiction where the character of its
properties owned or held under lease or the nature of its activities makes such
qualification necessary, except where the failure to be so qualified shall not
have a Material Adverse Effect.


5.2           Capitalization. As of the effective date hereof, the authorized
capital stock of DOLAT consists of 225,000,000 shares of capital stock,
200,000,000 shares of common stock and 25,000,000 shares of .001 par value
undesignated preferred stock.  As of the effective date, the number of shares of
the capital stock of DOLAT of all types and classes which are issued and
outstanding shall be not greater than 5,155,500 not including the Dove shares to
be issued to theStockholders in the Transaction. All of the issued and
outstanding shares of the capital stock of DOLAT, including the Dove shares to
be issued to the Dove Stockholders in the Transaction, are or will be validly
issued, fully paid, and non-assessable and free of preemptive rights or similar
rights created by statute, the Articles of Incorporation or Bylaws of DOLAT or
any agreement by which DOLAT or any of its subsidiaries is a party or by which
it is bound.  Except (a) as set forth above or, (b) except as disclosed in
Section 5.2 of the DOLAT Schedule and herein below, there are not as of the date
of this Agreement, any shares of capital stock of DOLAT issued or outstanding or
any options, warrants, subscriptions, calls, rights, convertible securities, or
other agreements or commitments obligating DOLAT to issue, transfer, or sell any
shares of its capital stock except as disclosed in this Agreement.


5.2A           Authority Relative to this Agreement.  DOLAT has the corporate
power to enter into this Agreement and to carry out its obligations hereunder.
The execution and delivery of this Agreement by DOLAT and the consummation by
DOLAT of the transactions contemplated hereby have been duly authorized by its
Board of Directors, no other corporate proceedings on the part of DOLAT are
necessary to approve this Agreement or the transactions contemplated hereby.

 
 

--------------------------------------------------------------------------------

 



5.3           Consents, Approvals and Delinquent Filings; No Violations.


Except for applicable requirements, the Securities Act of 1933 and the
Securities Exchange Act of 1934 (“34 Act”), state law relating to takeovers, if
applicable, state securities or blue sky laws, and, as applicable, filing and
recordation of Articles of Share exchange under the Nevada Business Corporations
Act, no filing with, and no permit, authorization, consent, or approval of, any
public body or authority is necessary for the consummation by DOLAT of the
transactions contemplated by this Agreement. Neither the execution and delivery
of this Agreement by DOLAT, nor the consummation by it of the transactions
contemplated hereby, nor compliance by DOLAT with any of the provisions hereof,
shall (a) result in any breach of the Articles of Incorporation or Bylaws of
DOLAT, (b) result in a violation or breach of, or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation, or acceleration) under, any of the terms, conditions,
or provisions of any note, bond, mortgage, indenture, license, contract,
agreement, or other instrument or obligation to which DOLAT or any of its
subsidiaries is a party or by which any of them or any of their properties or
assets may be bound or (c) violate any order, writ, injunction, decree, statute,
rule, or regulation applicable to DOLAT, any of its subsidiaries or any of their
properties or assets, except in the case of clauses (b) and (c) for violations,
breaches, or defaults that would not have a Material Adverse Effect.


(i)
As of the date hereof DOLAT is a a reporting company and trades on the “OTC-BB”
quotations system under the symbol DOLV as of this date.  DOLAT will comply with
such requirements as are mandated to remain quoted on the OTC BB system through
the Effective Time in the same manner as it is now traded.



5.4           Financial Statements.  Except as set forth in Section 5.5 of the
DOLAT Schedule, the audited financial statements (the “DOLAT audited
Statements”) dated February 29, 2009, and the year to date interim financial
statement dated August 31, 2009 (“DOLAT un-audited Statements”) fairly presents
in all material respects the consolidated financial position of DOLAT and its
subsidiaries as of the respective dates thereof, and the other related
statements (including in the case of the audited balance sheet, the related
notes) included therein fairly present in all material respects the results of
operations, changes in stockholders’ equity and cash flows of DOLAT and its
subsidiaries for the respective periods or as of the respective dates set forth
therein, all in conformity with generally accepted accounting principles
consistently applied during the periods involved, except as otherwise noted
therein and subject, in the case of the un-audited interim financial statements,
to normal year-end adjustments and any other adjustments described therein and
the absence of any notes thereto.

 
 

--------------------------------------------------------------------------------

 



5.5           Absence of Certain Changes or Events; Undisclosed Liabilities.
Except as set forth in Section 5.6 of the DOLAT schedule, neither DOLAT nor any
of its subsidiaries has: (i) taken any of the actions as set forth in Sections
6.2 hereof; (ii) incurred any liability material to DOLAT and its subsidiaries
on a consolidated basis, except in the ordinary course of its business,
consistent with past practices; (iii) suffered a change, or any event involving
a prospective change, in the business, assets, financial condition, or results
of operations of DOLAT or any of its subsidiaries which has had, or is
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect, (other than as a result of changes or proposed changes in federal or
state regulations of general applicability or interpretations thereof, changes
in generally accepted accounting principles, and changes that could, under the
circumstances, reasonably have been anticipated in light of disclosures made in
writing by DOLAT to DOLAT pursuant hereto); or (iv) subsequent to the date
hereof, except as permitted by Section 6.1 hereof, conducted its business and
operations other than in the ordinary course of business and consistent with
past practices.


Neither DOLAT nor any of its subsidiaries has any liability (and there is no
basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against any of them giving
rising to any liability) except for (i) liability set forth on the face of the
February 29, 2009 balance sheet and (ii) liabilities which have risen after the
February 29, 2009 balance sheet in the ordinary course of business (none of
which results from, arises out of, relates to, is in the nature of, or was
caused by any breach of contract, tort, infringement, or violation of law).


5.6           Litigation. As of the date of this Agreement, (i) there is no
action, suit, judicial, or administrative proceeding, arbitration or
investigation pending or, to the best knowledge of DOLAT, threatened against or
involving DOLAT or any of its subsidiaries, or any of their properties or
rights, before any court, arbitrator, or administrative or governmental body;
(ii) there is no judgment, decree, injunction, rule, or order of any court,
governmental department, commission, agency, instrumentality, or arbitrator
outstanding against DOLAT or any of its subsidiaries; and (iii) DOLAT and its
subsidiaries are not in violation of any term of any judgments, decrees,
injunctions, or orders outstanding against them.  DOLAT has furnished to DOLAT
in writing, a copy of which is set forth in Section 5.7 of the DOLAT Schedule, a
description of all litigation, actions, suits, proceedings, arbitrations,
investigations known to it, judgments, decrees, injunctions or orders pending;
or to its best knowledge, threatened against or involving DOLAT or any of its
subsidiaries, or any of their properties or rights as of the date hereof.





 
 

--------------------------------------------------------------------------------

 

5.7           Taxes For the purposes of this section, the term “tax” shall
include all taxes, charges, withholdings, fees, levies, penalties, additions,
interest, or other assessments imposed by any United States federal, state, or
local authority or any other taxing authority on DOLAT or any of its Tax
Affiliates (as hereinafter defined) as to their respective income, profit,
franchise, gross receipts, payroll, sales, employment, worker’s compensation,
use, property, withholding, excise, occupancy, environmental, and other taxes,
duties, or assessments of any nature, whatsoever.  Except as set forth in
Section 5.8 of the DOLAT Schedule, DOLAT has filed or caused to be filed timely
all material federal, state, local, and foreign tax returns required to be filed
by each of its and any member of its consolidated, combined, unitary, or similar
group (each such member a “Tax Affiliate”).  Such returns, reports, and other
information are accurate and complete in all material respects.  DOLAT has not
paid or caused to be paid or has made adequate provision or set up an adequate
accrual or reserve for the payment of, all taxes shown to be due in respect of
the periods for which returns are due, and has established (or shall establish
at least quarterly) an adequate accrual or reserve for the payment of all taxes
payable in respect of the period subsequent to the last of said periods required
to be so accrued or reserved.  Neither DOLAT nor any of its Tax Affiliates has
any material liability for taxes in excess of the amount so paid or accruals or
reserves so established.  Except as set forth in Section 5.7 of the DOLAT
Schedule, neither DOLAT nor any of its Tax Affiliates is delinquent in the
payment of any tax in excess of the amount reserved or provided therefore, and
no deficiencies for any tax, assessment, or governmental charge in excess of the
amount reserved or provided therefore have been threatened, claimed, proposed,
or assessed.  No waiver or extension of time to assess any taxes has been given
or requested.  To the best of current management’s knowledge, the Internal
Revenue Service, or comparable state have never audited DOLAT’S United States
federal and state income tax returns.


5.8           Compliance With Applicable Law. DOLAT and each of its subsidiaries
holds all licenses, franchises, permits, variances, exemptions, orders,
approvals, and authorizations necessary for the lawful conduct of its business
under and pursuant to, and the business of each of DOLAT and its subsidiaries is
not being conducted in violation of, any provision of any federal, state, local,
or foreign statute, law, ordinance, rule, regulation, judgment, decree, order,
concession, grant, franchise, permit or license, or other governmental
authorization or approval applicable to DOLAT or any of its subsidiaries.

 
 

--------------------------------------------------------------------------------

 



5.9           Absence of Certain Changes or Events. Except as disclosed in the
DOLAT financial statements, since February 29, 2009, neither DOLAT nor any of
its subsidiaries has: (a) incurred any liability material to DOLAT and its
subsidiaries on a consolidated basis, except in the ordinary course of its
business, consistent with past practices; (b) suffered a change, or any event
involving a prospective change, in the business, assets, financial condition, or
results of operations of DOLAT or any of its subsidiaries which has had, or is
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect, (other than as a result of changes or proposed changes in federal or
state regulations of general applicability or interpretations thereof, changes
in generally accepted accounting principles, and changes that could, under the
circumstances, reasonably have been anticipated in light of disclosures made in
writing by DOLAT to DOVE  pursuant hereto).


5.10           Absence of liabilities as of the Effective Time. Notwithstanding
anything to the contrary set forth herein or in any Schedule, financial
statement or other document delivered or referred to herein, as of the Effective
Date DOLAT and its subsidiaries will not have any debt, liability or obligation
of any nature, whether accrued, absolute, contingent or otherwise, and whether
due or to become due, in excess of $500 unless the parties agree otherwise with
respect to existing convertible note conversions.


Article VI


CONDUCT OF BUSINESS PENDING THE SHARE EXCHANGE


6.1           Conduct of DOVE ’s Business Pending the Share exchange. DOVE
agrees on its own behalf and on behalf of its subsidiaries that, during the
period from the date of this Agreement and continuing until the Effective Time:


(a)           except as set forth in Schedule 6.1, the respective businesses of
DOVE and its subsidiaries shall be conducted only in the ordinary and usual
course of business and consistent with past practices;
(b)           DOVE and its subsidiaries shall not (i) sell or pledge or agree to
sell or pledge any stock owned by it in any of its subsidiaries; (ii) amend its
Articles of Incorporation or Bylaws; or (iii) split, combine, or reclassify any
shares of its outstanding capital stock or declare, set aside, or pay any
dividend or other distribution payable in cash, stock, or property in respect of
its capital stock, or directly or indirectly redeem, purchase, or otherwise
acquire any shares of its capital stock or other securities or shares of the
capital stock or other securities of any of its subsidiaries;

 
 

--------------------------------------------------------------------------------

 



(c)           DOVE and its subsidiaries shall not (i) authorize for issuance,
issue, sell, pledge, dispose of, encumber, deliver, or agree or commit to issue,
sell, pledge, or deliver any additional shares of, or rights of any kind to
acquire any shares of, its capital stock of any class or exchangeable into
shares of stock of any class or any Voting Debt (whether through the issuance or
granting of options, warrants, commitments, subscriptions, rights to purchase,
or otherwise), except that DOVE may issue Shares required to be issued upon
exercise of existing stock options, warrants, or similar plans, or under other
contractual commitments previously made, which options, warrants, plans, or
commitments have been disclosed in writing to DOLAT in the DOVE Schedule; (ii)
acquire, dispose of, transfer, lease, license, mortgage, pledge, or encumber any
fixed or other substantial assets other than in the ordinary course of business
and consistent with past practices; (iii) incur, assume, or prepay any material
indebtedness, liability, or obligation or any other material liabilities or
issue any debt securities other than in the ordinary course of business and
consistent with past practices; (iv) assume, guarantee, endorse, or otherwise
become liable or responsible (whether directly, contingently, or otherwise) for
the obligations any other person (other than a subsidiary) in a material amount
other than in the ordinary course of business and consistent with past
practices; (v) make any material loans, advances, or capital contributions to,
or investments in, any other person, other than to subsidiaries, other than in
the ordinary course of business and consistent with past practices; (vi) fail to
maintain adequate insurance consistent with past practices for their businesses
and properties; or (vii) enter into any contract, agreement, commitment, or
arrangement with respect to any of the foregoing;
(d)           DOVE shall preserve intact the business organization of DOVE and
its subsidiaries, to keep available the services of its and their present
officers and key employees, and to preserve the goodwill of those having
business relationships with it and their respective subsidiaries; provided,
however, that no breach of this covenant shall be deemed to have occurred if a
failure to comply with this Section 6.1(d) occurs as a result of any matter
arising out of the transactions contemplated by this Agreement;
(e)           DOVE and its subsidiaries shall not knowingly take or allow to be
taken or fail to take any action which act or omission would jeopardize
qualification of the Transaction as a “reorganization” within the meaning of
Section 368(a) of the Code; and
(f)           DOVE and its subsidiaries shall use all reasonable efforts to
prevent any representation or warranty of DOVE herein from becoming untrue or
incorrect in any material respect.

 
 

--------------------------------------------------------------------------------

 





6.2           Conduct of DOLAT’S Business Pending the Share exchange. DOLAT
agrees that, during the period from the date of this Agreement and continuing
until the Effective Time, except as provided herein:


(a)           except as set forth in Schedule 6.2, the businesses of DOLAT shall
be conducted only in the ordinary and usual course of business and consistent
with past practices except as may be required to restructure for purposes of
this share exchange.;
(b)           DOLAT shall not (i) sell or pledge or agree to sell or pledge any
stock owned by it in any of its subsidiaries; (ii) amend its Articles of
Incorporation or Bylaws; or (iii) split, combine, or reclassify any shares of
its outstanding capital stock or declare, set aside, or pay any dividend or
other distribution payable in cash, stock, or property in respect of its capital
stock, or directly or indirectly redeem, purchase, or otherwise acquire any
shares of its capital stock or other securities or shares of the capital stock
or other securities of any of its subsidiaries in such a manner as to change the
issued and outstanding shares on the effective date;
(c)           DOLAT shall not (i) authorize for issuance, issue, sell, pledge,
dispose of, encumber, deliver, or agree or commit to issue, sell, pledge, or
deliver any additional shares of, or rights of any kind to acquire any shares
of, its capital stock of any class or exchangeable into shares of stock of any
class or any Voting Debt (whether through the issuance or granting of options,
warrants, commitments, subscriptions, rights to purchase, or otherwise), except
that DOLAT may issue Shares required to be issued upon exercise of existing
stock options, warrants, or similar plans, or under other contractual
commitments previously made, which options, warrants, plans, or commitments have
been disclosed in writing to DOLAT in the DOLAT Schedule; (ii) acquire, dispose
of, transfer, lease, license, mortgage, pledge, or encumber any fixed or other
substantial assets other than in the ordinary course of business and consistent
with past practices; (iii) incur, assume, or prepay any material indebtedness,
liability, or obligation or any other material liabilities or issue any debt
securities other than in the ordinary course of business and consistent with
past practices; (iv) assume, guarantee, endorse, or otherwise become liable or
responsible (whether directly, contingently, or otherwise) for the obligations
any other person (other than a subsidiary) in a material amount other than in
the ordinary course of business and consistent with past practices; (v) make any
material loans, advances, or capital contributions to, or investments in, any
other person, other than to subsidiaries, other than in the ordinary course of
business and consistent with past practices; (vi) fail to maintain adequate
insurance consistent with past practices for their businesses and properties; or
(vii) enter into any contract, agreement, commitment, or arrangement with
respect to any of the foregoing;

 
 

--------------------------------------------------------------------------------

 



(d)           DOLAT shall preserve intact the business organization of DOLAT, to
keep available the services of its present officers; provided, however, that no
breach of this covenant shall be deemed to have occurred if a failure to comply
with this Section 6.2(d) occurs as a result of any matter arising out of the
transactions contemplated by this Agreement;
(e)           DOLAT shall not knowingly take or allow to be taken or fail to
take any action which act or omission would jeopardize qualification of the
Transaction as a “reorganization” within the meaning of Section 368(a) of the
Code; and
(f)           DOLAT shall use all reasonable efforts to prevent any
representation or warranty of DOLAT herein from becoming untrue or incorrect in
any material respect.


6.3           Current Information.  From the date of this Agreement to the
Effective Time, DOVE shall cause one or more of its designated representatives
to confer on a regular and frequent basis with representatives of DOLAT and each
shall report the general status of their ongoing operations and to deliver to
the DOLAT or DOVE as the case may be, monthly un-audited consolidated balance
sheets and related consolidated statements of income for the period since the
last such report.


6.4           Legal Conditions to Share exchange. Each of DOLAT and DOVE shall,
and shall cause their subsidiaries (if applicable) to, use all reasonable
efforts (a) to take, or cause to be taken, all actions necessary to comply
promptly with all legal requirements which may be imposed on such party or its
subsidiaries with respect to the Transaction and to consummate the transactions
contemplated by this Agreement, subject to the appropriate vote or consent of
shareholders, and (b) to obtain (and to cooperate with the other party to
obtain) any consent, authorization, order or approval of, or any exemption by,
any governmental entity and/or any other public or private third party which is
required to be obtained or made by such party or any of its subsidiaries in
connection with the Transaction and the transactions contemplated by this
Agreement.  Each of DOLAT and DOVE shall promptly cooperate with and furnish
information to the other in connection with any requirement imposed upon, any of
them or any of their subsidiaries in connection with the foregoing.


6.5           Advice of Changes; Government Filings.  Each party shall confer on
a regular and frequent basis with the other, report on operational matters and
promptly advise the other orally and in writing of any change or event having,
or which, insofar as can reasonably be foreseen, could have, a Material Adverse
Effect on such party or which would cause or constitute a material breach of any
of the representations, warranties, or covenants of such party contained
herein.  DOLAT shall file all reports required by regulation to be filed by it
with any regulatory body between the date of this Agreement and the Effective
Time and shall deliver to the other party copies of all such reports promptly
after the same are filed.

 
 

--------------------------------------------------------------------------------

 





Article VII


ADDITIONAL AGREEMENTS


7.1           Access and Information.


(a)           DOVE and DOLAT shall afford to the other party and its financial
advisors, legal counsel, accountants, consultants, and other representatives
access during normal business hours throughout the period from the date hereof
to thirty days subsequent to the date hereof to all of its books, records,
properties, facilities, personnel commitments, and records (including but not
limited to Tax Returns) and, during such period, each shall furnish promptly all
information concerning its business, properties, and personnel as such other
party may reasonably request in order for such other party to fully investigate
the business and affairs of DOVE or DOLAT, as applicable prior to the Effective
Time (the “Inspection”).
(b)           All information furnished by a party pursuant hereto shall be
treated as the sole property of the furnishing party until consummation of the
Transaction contemplated hereby.


7.2           Public Announcements.  So long as this Agreement is in effect,
each Company agrees that it shall obtain the approval of the other party prior
to issuing any press release and shall use its best efforts to consult with the
others before otherwise making any public statement or responding to any press
inquiry with respect to this Agreement or the transactions contemplated hereby,
except as may be required by law or any governmental agency if required by such
agency or the rules of the NASDAQ Stock Market.


7.3           Expenses. Subject to Section 9.2 and 5.10 hereof, whether or not
the Transaction is consummated, all costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby and thereby shall
be paid by the party incurring such expenses, except that DOLAT shall be
responsible for any and all expenses incurred regarding the re-domiciling as
contemplated herein and as set forth in Section 8.3(f) below herein.

 
 

--------------------------------------------------------------------------------

 

7.4           Change of Directors.  The existing Dolat directors shall appoint
Shmuel Dovid Hauck as a new Director as well as another designee of Mr.
Hauck.  All existing officers shall resign effective at the closing date.


7.5           Additional Agreements.


(a)           Subject to the terms and conditions herein provided, including
without limitation those set forth in the proviso to Section 6.4 hereof, each of
the parties hereto agrees to use all reasonable efforts to take, or cause to be
taken, all action and to do, or cause to be done, all things necessary, proper,
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement, including using all
reasonable efforts to obtain all necessary waivers, consents, and approvals, and
to effect all necessary registrations and filings.  In case at any time after
the Effective Time any further action is necessary or desirable to carry out the
purposes of this Agreement, the proper officers and/or directors of the
Companies shall take all such necessary action.
(b)           Subject to the terms and conditions herein provided, including
without limitation those set forth in the proviso to Section 6.4 hereof, each
Company shall cooperate with the others and use all reasonable efforts to
prepare all necessary documentation to effect promptly all necessary filings and
to obtain all necessary permits, consents, approvals, orders, and authorizations
of or any exemptions by, all third parties and governmental bodies necessary to
consummate the transactions contemplated by this Agreement.
(c)           The parties hereby agree to binding arbitration for the resolution
of any dispute arising from this Agreement through a single arbiter and further
agree that the prevailing party in any such arbitration shall be entitled to all
costs and a reasonable sum for attorney fees.  Jurisdiction and venue for any
such arbitration shall be in Huntington Beach, Nevada and shall be governed by
the commercial rules of the American Arbitration Association.


7.6           Survival of Representations and Warranties. The respective
representations and warranties of DOLAT and DOVE contained in this Agreement
shall survive the Closing Date for a period of two years (the “Survival
Period”), at the end of which Survival Period no claim may be made with respect
to any such representation or warranty unless such claim shall have been
asserted in writing to the Indemnifying Party during such period.


7.7           Issuance of Securities.  For the period commencing as of the date
hereof and ending as of the Effective Time, DOLAT agrees that it shall not issue
any shares of common stock except as required under this Agreement.


7.8           DOLAT Agreements. Prior to the Effective Time, DOLAT shall have
obtained director and if required, shareholder consent approving the DOVE
acquisition.



 
 

--------------------------------------------------------------------------------

 

Article VIII


CONDITIONS TO CONSUMMATION OF THE SHARE EXCHANGE


8.1           Conditions to the Companies’ Obligation to Effect the Share
exchange The respective obligations of all Companies to effect the transactions
contemplated herein shall be subject to the satisfaction at or prior to the
Effective Time of the following conditions, any one of which may be waived by a
writing signed by DOLAT and DOVE:


(a)           This Agreement shall have been executed by the holders of 100% of
DOVE’S outstanding common stock (the “Required Stockholders’ Consent”).
(b)           No preliminary or permanent injunction or other order by any
federal, state, or foreign court of competent jurisdiction which prohibits the
consummation of any Transaction shall have been issued and remain in effect.  No
statute, rule, regulation, executive order, stay, decree, or judgment shall have
been enacted, entered, issued, promulgated, or enforced by any court or
governmental authority which prohibits or restricts the consummation of the
Share exchange.  Other than the filing of Articles of Acquisition or Share
Exchange with the Secretary of State for the State of Nevada, all
authorizations, consents, orders or approvals of, or declarations or filings
with, and all expirations of waiting periods imposed by, any governmental entity
(all of the foregoing, “Consents”) which are necessary for the consummation of
the Transaction, other than Consents the failure to obtain which would have no
material adverse effect on the consummation of the Transaction, taken as a
whole, shall have been filed, occurred, or been obtained (all such permits,
approvals, filings, and consents and the lapse of all such waiting periods being
referred to as the “Requisite Regulatory Approvals”) and all such Requisite
Regulatory Approvals shall be in full force and effect.
(c)           There shall not be any action taken, or any statute, rule,
regulation, or order enacted, entered, enforced, or deemed applicable to any
Share exchange, by any federal or state governmental entity which, in connection
with the grant of a Requisite Regulatory Approval, imposes any condition or
restriction upon any Surviving Corporation or its subsidiaries (or, in the ease
of any disposition of assets required in connection with such Requisite
Regulatory Approval, upon any Company or its subsidiaries), including, without
limitation, requirements relating to the disposition of assets, which in any
such case would so materially adversely impact the economic or business benefits
of the transactions contemplated by this Agreement as to render inadvisable the
consummation of the Share exchange.
(d)           Each Company shall have performed in all material respects its
obligations under this Agreement required to be performed by it at or prior to
the Effective Time and the representations and warranties of each Company
contained in this Agreement shall be true and correct in all material respects
at and as of the Effective Time as if made at and as of such time, except as
contemplated by this Agreement, and each Company shall have received a
certificate of the Chairman of the Board, the President, or an Executive Vice
President of the other Company as to the satisfaction of this condition.

 
 

--------------------------------------------------------------------------------

 

(e)           Each Company shall have obtained the consent or approval of each
person whose consent or approval shall be required in connection with the
transactions contemplated hereby, under any loan or credit agreement, note,
mortgage, indenture, lease, license, or other agreement or instrument, except
those for which failure to obtain such consents and approvals would not,
individually or in the aggregate, have a material adverse effect on the
Surviving Corporation and its subsidiaries taken as a whole or upon the
consummation of the transactions contemplated hereby.


8.2           Conditions to Obligations of DOLAT.  The obligations of DOLAT to
carry out the transactions contemplated by this Agreement are subject, at the
option of DOLAT, to the satisfaction, or waiver by DOLAT, of the following
conditions:


(a)           No proceeding which DOVE shall be a debtor, defendant, or party
seeking an order for its own relief or reorganization shall have been brought or
be pending by or against such person under any United States or state bankruptcy
or insolvency law.
(b)           DOVE shall have delivered a certificate of an officer of DOVE that
it shall have performed in all material respects its obligations under this
Agreement required to be performed by it at or prior to the Effective Time and
the representations and warranties of DOVE contained in this Agreement shall be
true and correct in all material respects at and as of the Effective Time as if
made at and as of such time, except as contemplated by this Agreement.
(c)           DOLAT shall have received evidence, satisfactory to it that
transactions contemplated by this Agreement, can be consummated in accordance
with an exemption from applicable state and federal securities laws.
(d)           DOVE shall have obtained an irrevocable option to acquire certain
mining interests in Africa in which it intends to carry out its business plan as
disclosed to Dolat.


8.3           Conditions to Obligations of DOVE.  The obligations of DOVE to
carry out the transactions contemplated by this Agreement are subject, at the
option of DOVE, to the satisfaction, or waiver by DOVE, of the following
conditions:


(a)           No proceeding which DOLAT shall be a debtor, defendant, or party
seeking an order for its own relief or reorganization shall have been brought or
be pending by or against such person under any United States or state bankruptcy
or insolvency law.
(b)           DOLAT shall have delivered a certificate of an officer of DOLAT
that (i) it shall have performed in all material respects its obligations under
this Agreement required to be performed by it at or prior to the Effective Time
and (ii) the representations and warranties of DOLAT contained in this Agreement
shall be true and correct in all material respects at and as of the Effective
Time as if made at and as of such time, except as contemplated by this
Agreement.

 
 

--------------------------------------------------------------------------------

 

(c)           DOVE shall have received evidence, satisfactory to it that
transactions contemplated by this Agreement, can be consummated in accordance
with an exemption from applicable state and federal securities laws.
(d)           DOLAT shares shall continue to be approved to trade on the OTC BB
System.


Article IX


TERMINATION, AMENDMENT AND WAIVER


9.1           Termination. This Agreement may be terminated and the Transaction
contemplated hereby abandoned at any time prior to the Effective Time, whether
before or after approval by the shareholders of DOVE:


(a)           By mutual written consent of all of the Companies.
(b)           By either DOLAT or DOVE if the Transaction shall not have been
consummated on or before December 31, 2009, through no fault of the terminating
party.
(c)           By DOLAT or DOVE if there shall have been any material breach of a
material obligation of the other hereunder and, if such breach is curable, such
default shall have not been remedied within 10 days after receipt by the other
Company, as the case may be, of notice in writing from such Company specifying
such breach and requesting that it be remedied; provided, that such 10-day
period shall be extended for so long as the other Company shall be making
diligent attempts to cure such default.
(d)           By either DOLAT or DOVE if any court of competent jurisdiction in
the United States or other United States governmental body shall have issued an
order, decree, or ruling or taken any other action restraining, enjoining, or
otherwise prohibiting the Transaction and such order, decree, ruling, or any
other action shall have become final and non-appealable.


9.2           Effect of Termination.  In the event of termination of this
Agreement as provided above, this Agreement shall forthwith become of no further
effect and, except for a termination resulting from a breach by a party to this
Agreement, there shall be no liability or obligation on the part of any Company
or their respective officers or directors (except as set forth in Section 7.1
hereof which shall survive the termination).  Nothing contained in this Section
9.2 shall relieve any party from liability for willful breach of this Agreement
that results in termination of this Agreement.  Upon request therefore, each
party shall redeliver all documents, work papers, and other material of any
other party relating to the transactions contemplated hereby, whether obtained
before or after the execution hereof, to the party furnishing same.


9.3           Amendment.  This Agreement may be amended by action taken at any
time before or after approval hereof by the shareholders of DOVE, but, after any
such approval, no amendment shall be made which alters the Exchange Ratio or
which in any way materially adversely affects the rights of such shareholders,
without the further approval

 
 

--------------------------------------------------------------------------------

 

of such shareholders. This Agreement may not be amended, except by an instrument
in writing signed by each of the parties hereto.


9.4           Waiver  At any time prior to the Effective Time, the parties
hereto may (a) extend the time for the performance of any of the obligations or
other acts of the other parties hereto, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto, and (c) waive compliance with any of the agreements or
conditions contained herein.  Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.  Such extensions or waivers shall be in
writing, executed by each of DOLAT and DOVE.  Such waiver shall not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure.


Article X


GENERAL PROVISIONS


10.1           Brokers.  Each Company represents and warrants to the others that
no broker, finder, or financial advisor is entitled to any brokerage, finder’s,
or other fee or commission in connection with the Transaction or the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of any party hereto, except as reflected in the DOVE Schedule or the
DOLAT Schedule.


10.2           Notices. All notices, claims, demands and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or by telex or telecopy or mailed by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address as shall be submitted in
writing):   (including the Exhibits, Schedules, and other documents and
instruments referred to herein) (a) constitute the entire agreement and
supersede all other prior agreements and understandings, both written and oral,
among the parties or any of them, with respect to the subject matter hereof; and
(b) shall not be assigned by operation of law or otherwise.


10.3           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada without giving effect to the
provisions thereof relating to conflicts of law.


10.4           No Interference.  The new directors and officers of Dove Diamonds
& Mining, Inc. shall not take any affirmative action which inhibits the lawful
transfer of any of the existing holders shares of common stock nor interfere or
impede any lawfully executed agreement relating to the conversion of notes to
common stock unless not disclosed in this Agreement.

 
 

--------------------------------------------------------------------------------

 

10.5           Parties in Interest. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any rights,
benefit, or remedies of any nature whatsoever or by reason of this Agreement.


10.6           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same agreement including facsimile or
electronically executed signatures.


10.7           Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


10.8           Jurisdiction and Venue. Each Party hereto hereby agrees that any
proceeding relating to this Agreement and the Transaction shall be settled
through binding arbitration in Huntington Beach, Nevada by a single arbiter
whose decision shall be binding and enforceable in any jurisdiction.  Each party
hereto hereby consents to personal jurisdiction in any such action brought in
such court, consents to service of process by registered mail made upon such
party and such party’s agent and waives any objection to venue in any such court
or to any claim that such court is an inconvenient form.


10.9           Investigation. The respective representations and warranties of
each Company contained herein or in the certificates or other documents
delivered prior to the Closing shall not be deemed waived or otherwise affected
by any investigation made by any party hereto.


10.10           Consents. For purposes of any provision of this Agreement
requiring, permitting, or providing for the consent of any or Company, the
written consent of the Chief Executive Officer or President of a Company shall
be sufficient to constitute such consent.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each Company has caused this Agreement to be executed on its
behalf by its officer’s thereunto duly authorized, all as of the date first
above written.
 
DOVE DIAMONDS & MINING , INC.
A Nevada corporation


By:           /s/ Shmuel Dovid Hauck
Name:      Shmuel Dovid Hauck
Title:        Chief Executive Officer


DOLAT VENTURES INC.


By:          /s/ Gary Tice
Name:     Gary Tice
Title:        Chief Executive Officer-Director





 
 

--------------------------------------------------------------------------------

 





20,622,000
DOVE  STOCKHOLDERS:
Shares of DOVE
Owned
Shares of DOLAT
to be Received
     
Shmuel Dovid Hauck
1250
10,311,000
Shareholder
         
Shlomo Bleier
1250
10,311,000
Shareholder
   


